United States Court of Appeals
                      For the First Circuit


No. 20-1901

                    MIGUEL RODRÍGUEZ-SEVERINO,

                      Plaintiff, Appellant,

                                v.

                      UTC AEROSPACE SYSTEMS,

                       Defendant, Appellee.


                           ERRATA SHEET

     The opinion of this Court, issued on October 27, 2022, is
amended as follows:
     At page 18, line 6, replace "Federal Regulation" with "federal
regulation"
     At page 24, line 22, replace "they" with "Cariño"